          Case 6:19-cv-00537-ADA Document 26 Filed 01/22/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION


SOLAS OLED LTD.,

                            Plaintiff,        Case No. 6:19-cv-00514-ADA

     v.

DELL INC.,

                            Defendants.



SOLAS OLED LTD.,

                            Plaintiff,        Case No. 6:19-cv-00515-ADA

     v.

GOOGLE LLC,

                            Defendants.



SOLAS OLED LTD.,

                            Plaintiff,        Case No. 6:19-cv-00537-ADA

     v.

APPLE INC.,

                            Defendants.




                            SCHEDULING ORDER




                                          1
            Case 6:19-cv-00537-ADA Document 26 Filed 01/22/20 Page 2 of 5




          On January 6, 2020, the Court conducted a conference in the above entitled and numbered

cases. All parties appeared through counsel. As a result of such hearing, and pursuant to Rule 16,

Federal Rules of Civil Procedure, the Court ORDERS that the following schedule will govern

deadlines up to and including the trial of these matters:

    Deadline                     Item

    Tuesday, December 24,        Plaintiff serves preliminary infringement contentions 1 in the
    2019                         form of a chart setting forth where in the accused product(s)
                                 each element of the asserted claim(s) are found. Plaintiff shall
                                 also identify the earliest priority date (i.e. the earliest date of
                                 invention) for each asserted claim and produce: (1) all
                                 documents evidencing conception and reduction to practice for
                                 each claimed invention, and (2) a copy of the file history for
                                 each patent in suit.

    Tuesday, January 21, 2020    Deadline for Motions to Transfer

    Thursday, April 9, 2020      Defendant serves preliminary invalidity contentions in the form
                                 of (1) a chart setting forth where in the prior art references each
                                 element of the asserted claim(s) are found, (2) an identification
                                 of any limitations the Defendant contends are indefinite or lack
                                 written description under section 112, and (3) an identification
                                 of any claims the Defendant contends are directed to ineligible
                                 subject matter under section 101. Defendant shall also produce
                                 (1) all prior art referenced in the invalidity contentions, (2)
                                 technical documents, including software where applicable,
                                 sufficient to show the operation of the accused product(s), and
                                 (3) summary, annual sales information for the accused
                                 product(s) for the prior two years, unless the parties agree to
                                 some other timeframe. With respect to U.S. Patent No.
                                 6,072,450 (“the ’450 patent), Defendant shall produce summary
                                 annual sales information for the products accused of infringing
                                 the ’450 patent for the period beginning two years prior to the
                                 expiration of the ’450 patent until the expiration of the patent.


1   The parties may amend preliminary infringement contentions and preliminary infringement
    invalidity contentions without leave of court so long as counsel certifies that it undertook
    reasonable efforts to prepare its preliminary contentions and the amendment is based on material
    identified after those preliminary contentions were served and should do so reasonably upon
    identifying any such material. Any amendment to add claims requires leave of court so that the
    Court can address any scheduling issues.



                                                   2
        Case 6:19-cv-00537-ADA Document 26 Filed 01/22/20 Page 3 of 5




                            To the extent any such accused products are also accused of
                            infringing any other patent-in-suit, summary annual sales
                            information for those accused products will be produced for the
                            prior two years in addition to the period described in the
                            preceding sentence.

Thursday, April 30, 2020    Parties exchange claim terms for construction.

Thursday, May 14, 2020      Parties exchange proposed claim constructions.

Friday, May 29, 2020        Parties disclose extrinsic evidence. The parties shall disclose any
                            extrinsic evidence, including the identity of any expert witness
                            they may rely upon with respect to claim construction or
                            indefiniteness. With respect to any expert identified, the parties
                            shall also provide a summary of the witness’s expected
                            testimony including the opinions to be expressed and a general
                            description of the basis and reasons therefore. A failure to
                            summarize the potential expert testimony in a good faith,
                            informative fashion may result in the exclusion of the proffered
                            testimony. With respect to items of extrinsic evidence, the
                            parties shall identify each such item by production number or
                            produce a copy of any such item if not previously produced.

Friday, June 5, 2020        Deadline to meet and confer to narrow terms in dispute and
                            exchange revised list of terms/constructions.

Wednesday, July 1, 2020     Parties file Opening claim construction briefs, including any
                            arguments that any claim terms are indefinite.

Wednesday, August 5,        Parties file Responsive claim construction briefs.
2020

Friday, August 28, 2020     Parties file Reply claim construction briefs.

Friday, September 4, 2020   Parties submit Joint Claim Construction Statement and
                            consolidated briefing collated by Opening, Response, and Reply
                            in Microsoft Word format. Absent agreement of the parties, the
                            Plaintiff shall be responsible for the timely submission of this
                            and other Joint filings.

Friday, September 25,       Markman Hearing at 9:00 a.m.
2020

Friday, October 2, 2020     Fact Discovery opens; deadline to serve Initial Disclosures per
                            Rule 26(a).

Friday, November 6, 2020    Deadline to add parties.




                                             3
        Case 6:19-cv-00537-ADA Document 26 Filed 01/22/20 Page 4 of 5




Friday, November 20, 2020 Deadline to serve Final Infringement and Invalidity Contentions.

Friday, December 18, 2020     Deadline to amend pleadings. A motion is not required unless
                              the amendment adds patents or claims.

Friday, March 12, 2021        Close of Fact Discovery.

Friday, March 19, 2021        Opening Expert Reports.

Friday, April 16, 2021        Rebuttal Expert Reports.

Friday, May 7, 2021           Close of Expert Discovery.

Friday, May 14, 2021          Deadline to meet and confer to discuss narrowing the number of
                              claims asserted and prior art references at issue. The parties shall
                              file a report within 5 business days regarding the results of the
                              meet and confer.

Friday, May 21, 2021          Dispositive motion deadline and Daubert motion deadline.

Friday, June 4, 2021          Serve Pretrial Disclosures (jury instructions, exhibits lists,
                              witness lists, discovery and deposition designations).

Friday, June 18, 2021         Serve objections to pretrial disclosures/rebuttal disclosures.

Friday, June 25, 2021         Serve objections to rebuttal disclosures and File Motions in
                              limine.

Friday, July 2, 2021          File Joint Pretrial Order and Pretrial Submissions (jury
                              instructions, exhibits lists, witness lists, discovery and
                              deposition designations); file oppositions to motions in limine.

Friday, July 9, 2021          Deadline to meet and confer regarding remaining objections and
                              disputes on motions in limine.

3 business days before        File joint notice identifying remaining objections to pretrial
Final Pretrial Conference.    disclosures and disputes on motions in limine.


To be set at the conclusion   Final Pretrial Conference. The Court expects to set the Pretrial
of the Markman hearing        Conference within 2-4 weeks of the trial date.

To be set at the conclusion   Jury Selection/Trial. The Court expects to set this date at the
of the Markman hearing        conclusion of the Markman Hearing.




                                                4
 Case 6:19-cv-00537-ADA Document 26 Filed 01/22/20 Page 5 of 5




                    January 22
SIGNED this day of _________________________,   20
                                              20____.




                         _______________________________________
                         ALAN D. ALBRIGHT
                         UNITED STATES DISTRICT JUDGE




                                  5
